Title: Thomas Jefferson to Patrick Gibson, 6 August 1816
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Monticello Aug. 6. 16.
          
          Understanding that the 4. cases of wine shipped for me from Alexandria are arrived with you, and the state of our river rendering it improbable that it can be brought up than that under a month or six weeks, I send the bearer with a small cart, and pray you to deliver to him two cases. the other two may wait for either Johnson or Gilmore. if you can procure for me & send by him also a cheese or two, it will much oblige me.  I have understood it has been scarce in Richmond; but I see some now advertised there by Ralston and Pleasants, and some about 10. days ago advertised by some other firm. American is preferred, if to be had. if not, then of any other country.
          
            Your’s with great esteem & respect
            Th: Jefferson
          
        